SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

345
CA 13-00354
PRESENT: SCUDDER, P.J., PERADOTTO, CARNI, LINDLEY, AND VALENTINO, JJ.


ROBERT C. RAIMONDO, PLAINTIFF-RESPONDENT,

                      V                                           ORDER

THOMAS DOUGLAS, DEFENDANT-APPELLANT.


VAUGHN D. LANG, SYRACUSE, D.J. & J.A. CIRANDO, ESQS. (JOHN A. CIRANDO
OF COUNSEL), FOR DEFENDANT-APPELLANT.

LONGSTREET & BERRY, LLP, SYRACUSE (MICHAEL LONGSTREET OF COUNSEL), FOR
PLAINTIFF-RESPONDENT.


     Appeal from a judgment (denominated order) of the Supreme Court,
Onondaga County (Deborah H. Karalunas, J.), entered May 9, 2012 in a
declaratory judgment action. The judgment, among other things,
granted plaintiff’s motion for summary judgment.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed without costs.




Entered:    March 21, 2014                      Frances E. Cafarell
                                                Clerk of the Court